DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 13 and 15, submitted May 13, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 4 - 7, filed May 13, 2021, with respect to the rejection of claims 11 – 19 under 35 USC 112(a) have been fully considered and are persuasive in view of the Arguments presented and claim amendments.  The rejection of claims 11 – 19 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see pages 7 - 8, filed May 13, 2021, with respect to the rejection of claims 11, 12, 14, 16, 17 and 18 under 35 USC 103 have been fully considered and are persuasive in view of the Arguments presented and claim amendments.  The rejection of claims 11, 12, 14, 16, 17 and 18 under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims 11 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by applicants on May 13, 2021 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action. 
Further, the Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference which anticipates the clamed subject matter or would form a basis for concluding that the clamed subject matter would have been obvious.  
Furthermore, none of the prior art of record teaches or suggest administration of a concentrated oil-based polyphenol composition comprised of a polyphenol in a concentration of from 500 mg to 3 grams in from 0.1 to 2 ml of oil, wherein the polyphenol and oil are from same plant material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2017/0239253 (Zemel et al.); U.S. 2008/0033038 (Shytle et al.); U.S. 6,610,320 (Schmitz et al.) and U.S. 5,712,305 (Romanczyk, Jr. et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622